UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CAROLYN WALDRON & DENISE
WALDRON,

Plaintiffs, Civil Action No. 19-16928 (RBK) (KMW)
V. MEMORANDUM ORDER

LISA KOZACHYN, et al.,

Defendants.

 

 

This matter comes before the Undersigned' upon Carolyn Waldron and Denise Waldron’s
(collectively, “Plaintiffs”) Complaint (ECF No. 1), application to proceed in forma pauperis (IFP
App., ECF No. 1-1), and Motion for a Temporary Restraining Order (“TRO”) (ECF No. 2). Asa
eectienireny matter, the Court grants Plaintiffs’ IFP application based on the strength of Plaintiffs’
allegations of indigence.? The Clerk. accordingly, shall file the Complaint. For the reasons set
forth below, however, the Court denies Plaintiffs’ Motion for a TRO.

“Preliminary injunctive relief is an ‘extraordinary remedy, which should be granted only
in limited circumstances,’” Ferring Pharms., Inc. v. Watson Pharms.. Inc., 765 F.3d 205, 210 (3d
Cir. 2014) (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer
Pharms. Co,, 290 F.3d 578, 586 (3d Cir. 2002)). Plaintiffs bear the burden of establishing they

are “likely to succeed on the merits, .. . likely to suffer irreparable harm in the absence of

 

' The Clerk’s Office assigned Plaintiffs’ Motion for a Temporary Restraining Order to the
Undersigned for consideration.

° The Court notes Plaintiffs” typographical error on the IFP application, which indicates an average
monthly retirement income of $14,484, instead of $1,207. (IFP App. 2.)

* Summons shall not issue at this time as the Court’s sua sponte screening pursuant to 28 U.S.C,
§ 1915 has not yet been completed. Here, the Court solely considers Plaintiffs’ Motion for a TRO.
preliminary relief, that the balance of equities tips in [their] favor, and that an injunction is in the
public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted),
“A plaintiff's failure to establish any element in its favor renders a preliminary injunction [or a
TRO] inappropriate.”* Nutrasweet Co. v. Vit-Mar Enters., 176 F.3d 151, 153 (3d Cir. 1999),
Plaintiffs request the Court to issue “an immediate TRO, without notice . .. to stop elderly
abuse . . . [and] to protect [Plaintiffs] from homelessness and mental abuse and harassment by
Defendants.” (TRO App. ™§ 31-32.) According to Plaintiffs, they will suffer immediate harm
because “[o]n or about August 14, 2019, Carolyn received Notice . . . that Denise must leave
MEWS or MEWS would remove both Carloyn and Denise. Said Notice comprises immediacy
without a date.” (/d. § 21.)
The August 14, 2019 Notice to Cease referenced by Plaintiffs, however, provides:
[f you do not CEASE and STOP substantially breaching or
violating your Lease Agreement as set forth above and/or if you
continue to violate your Lease Agreement in the same or similar
manner as described in this notice, you will be served with a
NOTICE TO QUIT, which will terminate the tenancy, and require
you to vacate the premises on the date set forth in that notice.
(Compl. Ex. D (emphasis in original), ECF No. 1-4.) There is no indication from the motion papers’
that Defendants issued a Notice to Quit. Consequently, the Court finds that Plaintiffs failed to

demonstrate that they will suffer immediate and irreparable harm and failed to make a sufficient

showing to justify emergent ex parte relief. Accordingly,

 

* Because the Court finds Plaintiffs failed to establish immediate and irreparable harm. the Court
does not address the remaining preliminary injunction factors,
2
IT IS on this 20" day of August 2019, ORDERED that:

I, Plaintiffs’ Motion for a TRO (ECF No. 2) is DENIED WITHOUT PREJUDICE.

2, Plaintiffs shall provide a copy of this Memorandum Order to Defendants by

August 26, 2019.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT J UDGE
